*794MEMORANDUM**
Irma S. Naig, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion pursuant to 8 C.F.R. § 3.1(a)(7) of her appeal from an Immigration Judge’s decision denying her application for suspension of deportation under INA § 244(a)(1). Naig contends that the BIA’s decision “without opinion” does not comport with due process requirements. The contention is foreclosed by this courts’ decision in Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.